                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


BASRAH CUSTOM DESIGN, INC.,
                                                         Case No. 19-cv-11985
       Appellant,                                        Hon. Matthew F. Leitman

v.

DANIEL M. McDEROTT, UNITED STATES
TRUSTEE and MJCC 8 MILE, LLC,

     Appellees.
___________________________________________________________________/

                    ORDER STAYING BANKRUPTCY APPEAL

       In this appeal, Debtor-Appellant Basrah Custom Design, Inc. appeals several

orders of the bankruptcy court, including an order dismissing Basrah’s bankruptcy

action. (See Notice of Appeal, ECF No. 1.) Those orders rest in large part on factual

finding and conclusions of law made by a state trial court in related state-court litigation.

The bankruptcy court gave those findings and conclusions preclusive effect and made

its decisions, in large part, based on those findings and conclusions. Basrah is now

pursuing an appeal of the state trial court’s ruling in the Michigan Court of Appeals.

       As a technical matter, the state trial court’s ruling is entitled to preclusive effect

even while on appeal. See Taleb v. Kramer, 543 B.R. 551, 560 (E.D. Mich. Bankr.

2015) (“Under Michigan law, collateral estoppel/issue preclusion applies to a final

judgment even when the judgment is pending on appeal or the time for appeal has not



                                             1
expired”). However, for the reasons explained in detail on the record during the Court’s

colloquies with counsel at the February 19, 2020, hearing on Basrah’s appeal, the Court

concludes that it may potentially benefit significantly from a decision by the Michigan

Court of Appeals further addressing the state trial court’s findings and conclusions.

      Accordingly, for the reasons stated above, and the reasons stated on the record

at the February 19, 2020, appeal hearing, this action is STAYED pending the Michigan

Court of Appeals’ ruling on Basrah’s appeal of the state trial court’s ruling relied upon

by the bankruptcy court. The parties are DIRECTED to file a copy of the Michigan

Court of Appeals’ ruling on Basrah’s appeal on the docket in this action as soon as that

decision is made available. The Court will thereafter convene a telephonic status

conference to discuss next steps in this action.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: February 24, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 24, 2020, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                            2
